                   Case 19-11047-CSS             Doc 602       Filed 08/22/19         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


                                                               )
    In re                                                      )    Chapter 11
                                                               )
    CLOUD PEAK ENERGY INC., et al.,                            )    Case No. 19 – 11047 (KG)
                                                               )
                   Debtors.1                                   )    (Jointly Administered)
                                                               )
                                                               )    Re: Docket No. 550
                                                               )

                       AGREED ORDER LIFTING THE AUTOMATIC STAY

            Upon the Motion 2 filed by the above-referenced debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (the “Order”) lifting the automatic stay

pursuant to section 11 U.S.C. § 362 to allow the continuation of IBLA Appeal No. 2019-108;

and the court having jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§

157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012; and the Court having found that this

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and that the Court may enter a final order

consistent with Article III of the United States Constitution; and the Court having found that

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

1
      The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification
      numbers are: Antelope Coal LLC (8952); Arrowhead I LLC (3024); Arrowhead II LLC (2098); Arrowhead III
      LLC (9696); Big Metal Coal Co. LLC (0200); Caballo Rojo LLC (9409); Caballo Rojo Holdings LLC (4824);
      Cloud Peak Energy Finance Corp. (4674); Cloud Peak Energy Inc. (8162); Cloud Peak Energy Logistics LLC
      (7973); Cloud Peak Energy Logistics I LLC (3370); Cloud Peak Energy Resources LLC (3917); Cloud Peak
      Energy Services Company (9797); Cordero Mining LLC (6991); Cordero Mining Holdings LLC (4837);
      Cordero Oil and Gas LLC (5726); Kennecott Coal Sales LLC (0466); NERCO LLC (3907); NERCO Coal LLC
      (7859); NERCO Coal Sales LLC (7134); Prospect Land and Development LLC (6404); Resource Development
      LLC (7027); Sequatchie Valley Coal Corporation (9113); Spring Creek Coal LLC (8948); Western Minerals
      LLC (3201); Youngs Creek Holdings I LLC (3481); Youngs Creek Holdings II LLC (9722); Youngs Creek
      Mining Company, LLC (5734). The location of the Debtors’ service address is: 385 Interlocken Crescent,
      Suite 400, Broomfield, Colorado 80021.
2
      Capitalized terms used but not otherwise defined herein shall have the meaning set forth in the Motion.




RLF1 21901183v.1
                   Case 19-11047-CSS     Doc 602     Filed 08/22/19     Page 2 of 2




and 1409; and the Court having reviewed the Motion; and the Court having found that the relief

requested in the Motion is in the best interests of the Debtors and their respective estates,

creditors, and other parties in interest; and the Court having found that proper and adequate

notice of the Motion and hearing thereon has been given and that no other or further notice is

necessary; and the Court having found that good and sufficient cause exists for the granting of

the relief requested in the Motion after having given due deliberation upon the Motion and all of

the proceedings had before the Court in connection with the Motion, it is HEREBY ORDERED

THAT:


                   1.    The Motion is GRANTED as set forth herein.

                   2.    Any objections to the Motion not resolved or otherwise withdrawn are

OVERRULED.

                   3.    The automatic stay of 11 U.S.C. § 362 is hereby lifted for the Interior

Board of Land Appeals proceeding number 2019-108 concerning the Citizen Complaints of

WildEarth Guardians.

                   4.    Notwithstanding anything to the contrary in the Bankruptcy Code or the

Bankruptcy Rules, this Order shall be effective immediately upon its entry.

                   5.    The Court retains jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this order.




       Dated: August 22nd, 2019                  KEVIN GROSS
       Wilmington, Delaware                      2
                                                 UNITED STATES BANKRUPTCY JUDGE
RLF1 21901183v.1
